       Case 1:19-cv-03903-KAM-VMS Document 6 Filed 08/14/19 Page 1 of 2 PageID #: 23


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District of New York

                     AVRAHAM ABADA                                 )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)
                                                                   )
                                                                   )
                                v.                                 )
                                                                           Civil Action No. 19-cv-03903-NGG-CLP
                    DELTA AIR LINES, INC.                          )
                                                                   )
                                                                   )
                                                                   )
                           D~fendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION
   .            ,                      Delta Air Lines, Inc.
To. (Defendants name and address) 1030 Delta Boulevard, Department 982
                                       Atlanta, GA 30354




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifrs attorney,
whose name and address are:
                                       Mason Law, PLLC.
                                       11 Broadway - Suite 615
                                       New York, New York 10004




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                             DOUGLAS C. PALMER
                                                                             CLERK OF COURT


Date:   -------·----
                                                                                       Signature of Clerk or Deputy Clerk
     Case 1:19-cv-03903-KAM-VMS Document 6 Filed 08/14/19 Page 2 of 2 PageID #: 24


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 19-cv-03903-NGG-CLP

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                              on   (date)                           ; or
          ----------·-···.


           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                               , a person of suitable age and discretion who resides there,
                                                         -   -   --~- --~---

           on (date)                               ' and mailed a copy to the individual's last known address; or

           0 I served the summons on (11ame of individual)                                                                                   , who is
            designated by law to accept service of process on behalf of (11ame of orga11ization)
                                                                                              on   (date)                           ; or

           □   I returned the summons unexecuted because                                                                                          ; or

           0 Other (specify):




           My fees are$                            for travel and $                                 for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


Date:
                                                                                                            Server's signature



                                                                                                        Printed name and title




                                                                                                                   ·-   ------
                                                                                                            Server's address

Additional information regarding attempted service, etc:
